department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr uniform issue list seit el fa itb legend company a u company b ira t ira u ira v ira w ira x ira y ira z amount f amount e amount g page dear this is in response to your request received in the internal_revenue_service on date for a ruling to waive the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ your have submitted the following facts and representations on date jyou requested that funds in iras v w x y and z be transferred to ira t and ira u with company b you requested that company a liquidate your ira funds prior to their transfer to a new ira at company b amount g was to be transferred to ira t and ira u at company b with the funds distributed from iras v and w contributed to ira t and the funds from iras x y and z contributed to ira u you used a standard account transfer form issued by company b to effectuate the transfer however company a processed the transfer as a taxable_distribution and erroneously withheld amount f to the respective iras thus only amount g was transferred to company b asa contribution to the iras onj date your representative notified company a of the error and requested that it be corrected however when you received your form 1099-rs for each ira for'2003 you noticed that the error was not corrected in federal_income_tax and such amount was not contributed the form 1099-rs indicated that no amount was taxable yet company a withheld tax from all the distributions documentation submitted as part of this request confirms your intent to complete a direct trustee-to-trustee transfer of amount e into an ira with company b based on the facts and representations you request that the internal_revenue_service waive the day rollover requirement with respect to your contribution of amount f into an ira because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual page receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the issue presented in this case is whether you may properly roll over amount e into iras we note that you had the intent to transfer all amounts standing in iras v w x y and z totaling amount e into iras t and u because of an error on the part of company a company a withheld amount f for federal income taxes and only amount g was transferred however the facts indicate that you had the intent to transfer amount e furthermore amount g had been placed into ira t and ira u and the difference between amount g and amount e amount f would also have been placed in ira t and ira u but for an error on the part of company a which was beyond your control page accordingly pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such distribution the amount to be deposited into ira t and ira u will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent lf you wish to inquire about this ruling please contact at _ please address all correspondence to se t ep ra t3 kekekererrererarer id waa ahhh sincerely yours frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
